Case 18-40743-JMM        Doc 80     Filed 03/07/19 Entered 03/07/19 15:39:15             Desc Main
                                    Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO


IN RE:                                                 CHAPTER 13

Matthew J. Esquivel                                    CASE NO. 18-40743-JMM
                           Debtor

                         ORDER CONFIRMING CHAPTER 13 PLAN

IT HAVING BEEN DETERMINED AFTER NOTICE AND HEARING THAT:

   1. The Chapter 13 Plan, Docket No. 70, complies with the provisions 11 U.S.C. § 1325.

   2. Since the filing of this bankruptcy case Debtor has paid all amounts that first became due

and payable after the filing of this bankruptcy which they were required to pay under a domestic

support obligation as defined in 11 U.S.C. § 101(14A) required by a judicial or administrative

order or by statute.

   3. The Trustee and the Debtor have also agreed to the following modifications:

           a. Although some of Debtor’s expenses exceed the IRS allowances, he is currently

meeting his disposable income requirement. Debtor has been advised that if he moves during the

term of the plan that his monthly expenses should not exceed the IRS allowances for a household

of two in Twin Falls County. Debtor acknowledges that Trustee’s failure to object to certain line

item expenses shall not preclude Trustee from objecting to these expenses at a later time if

Debtor moves to modify the plan in the future.

           b. Debtor has provided through paragraph 2.4 of his plan for turnover of 75% of his

net bonuses which he expects to receive every April. To monitor the Debtor’s bonus income,

Debtor will turnover a copy of his bonus paystub along with a copy of his final paystub of the

prior year to the Trustee’s office no later than May 15th every year during the term of the plan.
Case 18-40743-JMM        Doc 80    Filed 03/07/19 Entered 03/07/19 15:39:15            Desc Main
                                   Document     Page 2 of 2


   Now, therefore, the Court having reviewed the modifications described in

subparagraphs 3. a. and 3. b. that have been made by the Trustee and approved by the

Debtor and his counsel, and good cause appearing.

    IT IS HEREBY ORDERED THAT:

The Chapter 13 Plan is confirmed and related motions are granted, incorporating the

modifications described herein.


                                     DATED: March 7, 2019



                                     ________________________
                                     JOSEPH M. MEIER
                                     CHIEF U. S. BANKRUPTCY JUDGE

The Court has altered the position of certain paragraphs in the proposed order submitted by the
parties and has added the language contained in bold font above, but the agreement of the parties
contained in the submitted proposed approved order has not been altered. That full agreement is
contained in the language that is not in bold font. Thus this Court concludes that the plan can be
confirmed as this order as modified by the Court does not alter the terms of the agreements
reached between the Debtor and the Trustee.




/s/_____________________________
Kathleen McCallister, Trustee

/s/_______________________________
Alexandra O Caval, Counsel for the Debtor

/s/______________________________
Matthew J. Esquivel, Debtor
